Citation Nr: 1007655	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-01 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had beleaguered status from December 1941 to 
April 1942, was missing in April 1942, was a prisoner of war 
(POW) from April 1942 to August 1942, had no casualty status 
from August 1942 to April 1945, was missing from April 1945 
to March 1946, had no casualty status from March 1946 to 
April 1946, and had active service with the Regular 
Philippine Army in April 1946.  The Veteran died January [redacted], 
2003.  The appellant claims as the Veteran's spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The issue was 
previously before the Board and was remanded in December 2008 
for further development by the Agency of Original 
Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in January 2003. The immediate cause of 
death was cardiopulmonary arrest.

2.  At the time of the Veteran's death, service connection 
was in effect for Posttraumatic Stress Disorder, irritable 
bowel syndrome, and malaria.

3.  Cardiopulmonary disease was not manifested in service and 
cardiovascular disease was not manifest in the first post 
service year.  Neither is shown to have been related to any 
injury or disease incurred in service.

4.  A service-connected disability did not cause or 
contribute to the cause of the Veteran's death.

CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death of the Veteran.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159(a), 3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.

Next, VA has a duty to assist the appellant in the 
development of the claim.  To that end, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  Service 
treatment records have been obtained as have private and 
municipal records

In determining whether the duty to assist requires that a VA 
medical examination  of the record be provided or medical 
opinion obtained with respect to a appellant's claim for 
benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent to 
treatment for the alleged causes of the Veteran's death: 
cardiopulmonary arrest, liver cirrhosis and liver cancer.  
Moreover, the post-service evidence does not include any 
evidence of these disorders.  Furthermore, the weight of the 
competent evidence does not indicate a relationship between 
cardiopulmonary arrest and service, nor does it indicate that 
a presumptive disorder, such as liver cirrhosis and liver 
cancer, was active at any point in the Veteran's lifetime.  
For all of these reasons, the evidence does not indicate that 
the claimed disability may be related to active service such 
as to require an examination, even under the low threshold of 
McLendon.

The Board notes that on remand to the agency of original 
jurisdiction (AOJ) in December 2008, the AOJ was ordered to 
contact the physician who signed the Veteran's death 
certificate, so as to obtain a rationale for the 
determination that the causes of the Veteran's death were 
liver cirrhosis and liver cancer.  In September 2009, the AOJ 
sent a letter to the appellant requesting information about 
the signing physician, however the appellant did not respond 
to the AOJ's letter.

As the Court of Appeals for Veterans Claims has held, "[t]he 
duty to assist in the development and adjudication of a claim 
is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  "If a [claimant] wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  By not respond to the September 2009 letter, the 
appellant has thwarted VA's attempt to assist her in 
developing her claim.  Given the RO's efforts to date, and 
the appellants refusal to cooperate, it would be unreasonable 
to place a burden upon VA to turn up heaven and earth in an 
attempt to secure further response from the claimant."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal Background

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

To grant service connection for the cause of the Veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service-
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2009).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the Veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c) 
(2009).

Service connection for cirrhosis of the liver and 
cardiovascular disease may be presumed if it became manifest 
to a degree of 10 percent disabling during the Veteran's 
first year after separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the Veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

Effective prior to October 7, 2004, if a Veteran was a former 
prisoner of war (POW) and was interned or detained for not 
less than 30 days, certain diseases shall be service-
connected if manifest to a degree of 10 percent or more at 
any time after service discharge or release from active 
military service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  These 
listed diseases are avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite (if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite); 
post-traumatic osteoarthritis; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes, and cirrhosis of the 
liver.  38 C.F.R. § 3.307 (2009).

Effective October 7, 2004, the former regulatory provisions 
were amended to include service connection on a presumptive 
basis for former POWs who develop atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  38 C.F.R. § 3.309(c) (effective October 7, 
2004); 69 Fed. Reg. 60,083, 60,083-60,090 (Oct. 7, 2004).  As 
the appellant filed her claim in March 2005, the Board will 
apply the regulation as effective in October 2004.

Factual Background and Analysis

The Veteran died on January [redacted], 2003.  According to the 
certificate of death, the immediate cause of the Veteran's 
death was cardiopulmonary arrest.  The antecedent cause was 
listed as liver cirrhosis and the underlying cause was liver 
cancer.  Also noted on the death certificate is that the 
primary cause of death had its onset six months prior to the 
Veteran's death.  A literal reading of the death certificate 
would indicate that cardiopulmonary arrest (i.e. the stopping 
of the heart from beating) began six months prior to the 
Veteran's death.  As this would be an illogical conclusion, 
the Board interprets the death certificate to mean that 
either liver cancer or liver cirrhosis began six months prior 
to the Veteran's death.

1.  Liver cirrhosis are Liver cancer

Service treatment records show that on separation examination 
in April 1946, the Veteran's endocrine system was normal, and 
although Kahn test was positive, Wassermann test was negative 
for syphilis.

Based on the foregoing, service treatment records show no 
indication that the Veteran had either liver cirrhosis or 
liver cancer.   However, this does not in itself preclude a 
grant of service connection.  Again, service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service, or when the requirements of a presumptive disease 
have been met.  See 38 C.F.R. §§ 3.303(d), 3.309.  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the Veteran's cause of death was 
related to service.

Following separation, the Veteran submitted a former POW 
medical history in May 1990.  He did not indicate any history 
of a liver related disorder.  On release from in 1942, the 
Veteran stated that he was "sick, pale, very thin, stomach 
bulging and having a jaundice color."

In June 1990 the Veteran underwent a POW examination and a 
diagnosis of incipient cataracts with hyperopic compound 
astigmatism and hypertensive fundi of both eyes was given.  
No clinical or laboratory residuals or evidence of malaria, 
dysentery, beriberi, malnutrition, avitaminosis or anemia 
were found.  No disorder of the liver was indicated.  No 
disorder of the liver was indicated again in a July 1992 VA 
examination.

The Veteran died on January [redacted], 2003 in his home.  The death 
certificate, signed by Dr. L.G.M., indicated that the 
immediate cause was cardiopulmonary arrest.  The antecedent 
cause was liver cirrhosis and the underlying cause was liver 
cancer, which had onset six months prior to his death.  At 
the time of his death he was service-connected for irritable 
bowel syndrome and malaria.  He was not service connected for 
a cardiopulmonary disease, liver cirrhosis or liver cancer.

In November 2005 the appellant indicated that the Veteran had 
a history of "vague abdominal discomfort," but that no 
disease was diagnosed.  She indicated that "only a few 
months before his death [she and the Veteran] learned that he 
[had] cirrhosis of the liver that turned into cancer."  The 
appellant attributed both cirrhosis and cancer to a number of 
causes including, malaria, malnutrition, irritable bowel 
syndrome, poor digestion.  The appellant stated that the 
Veteran showed no manifestations of liver problems in his 
earlier years, and specifically states that he did not have 
jaundice.

In November 2009 a VA examiner reviewed the record in order 
to determine whether there was valid evidence to conclude 
that the Veteran had liver cirrhosis.  The examiner 
considered service treatment records and private medical 
records, including the Veteran's death certificate.  After a 
review of the claims file, she concluded that there was no 
evidence of liver cirrhosis and no mention of any complaint 
or diagnosis of the conditions noted on the death certificate 
as the causes of death.  In the absence of such records, the 
examiner stated that she was unable to confirm that the 
Veteran had liver cirrhosis at the time of the Veteran's 
death.

In September 2009, the RO had sent a letter to the appellant 
requesting just such verifying information.  The appellant, 
however, did not respond to the RO's request and thus 
thwarted VA's attempt to assist her in developing her claim.  
As stated above, the duty to assist is not a one-way street, 
and the appellant us under an obligation not to sit passively 
by and await help.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992); 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993); Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).

The Board notes that while liver cirrhosis and liver cancer 
are both indicated as causal to the Veteran's death, the 
record does not indicate that either such disease process was 
present at the time of death or at any time prior to death.  
Given this inconsistency, we find the certificate of death, 
signed by Dr. L.G.M. not to be credible and of no probative 
value in establishing that the Veteran had either liver 
cirrhosis or liver cancer.  In so finding, the Board further 
notes that Dr. L.G.M. failed to provide any accompanying 
rationale or explanation for her determination of the cause 
of death.

Here, the Board has been presented with a death certificate 
noting liver cirrhosis and liver cancer.  However, there is 
no proof liver cirrhosis and liver cancer had been diagnosed 
prior to death and there is no proof that Dr. L.G.M. had any 
basis for entering these diagnoses on the death certificate.  
The death certificate is nothing more than a blind ally, with 
a doctor saying "trust me" but without the involved parties 
being willing to submit confirmatory documentation

The Board provided the appellant an opportunity to cure the 
defect and submit some form of acceptable evidence.  While VA 
has a duty to assist the appellant by obtaining relevant 
evidence such as medical records, that duty does not require 
VA to provide the appellant with evidence that is already in 
his or her possession.  Walch v. Shinseki, 563 F.3d 1374, 
1377 (Fed. Cir. 2009) (citation omitted); see Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005) (stating that failure 
of appellant to cooperate in development of evidence could 
subject claimant to risk of adverse adjudication based on an 
incomplete and underdeveloped record); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (VA's duty to assist is not "a 
one-way street.").

Statements by the appellant are also of no probative value in 
establishing diagnoses of liver cirrhosis or liver cancer.  
While competent to recall her memory, the appellant is not 
competent to link observed symptoms to any particular 
etiology.  When a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  In this case, however, the diagnoses of liver 
cirrhosis and liver cancer are complex medical determinations 
that are beyond the realm of a lay person's competence as 
these are not conditions which may be diagnosed by readily 
identifiable features.

Far more probative is the VA examiner's opinion that 
established that, based upon the record, there is not basis 
for a diagnosis of liver cirrhosis or liver cancer.  The 
Board notes the in reaching her conclusion, the examiner 
reviewed the Veteran's claims file, including private medical 
records and service treatment records.  Based on her 
expertise, she determined that it was impossible to conclude 
that the Veteran had liver cirrhosis or liver cancer at the 
time of his death.

In sum, there is no competent, credible evidence to indicate 
that the Veteran suffered from liver cirrhosis are liver 
cancer.  Accordingly, service connection for these disorders, 
as the cause of the Veteran's death, cannot be granted.

2.    Cardiopulmonary Arrest

Having found no credible evidence to support that the Veteran 
had, or died as a result of, liver cirrhosis or liver cancer, 
the Board now considers whether the primary cause of death, 
cardiopulmonary arrest, is related to service.

Service treatment records do not indicate complaints or 
treatment for cardiopulmonary disease and on separation 
examination the Veteran's cardiovascular system and lungs 
were normal.

Based on the foregoing, the service treatment records show 
that the Veteran did not have a chronic cardiovascular 
disorder during service.  However, this does not in itself 
preclude a grant of service connection.  Again, service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that cardiopulmonary arrest was 
related to service. 

On VA examination in July 1992, the Veteran was negative for 
a cardiac disorder and had no signs of injury or pathology in 
the upper or lower extremities.

No evidence has been submitted linking cardiopulmonary arrest 
to active service and the appellant has not contended that 
cardiopulmonary arrest is due to service.  Furthermore, the 
evidence does not show that the Veteran developed a 
cardiovascular disorder within one year of separation.  
Furthermore, there is no proof that the Veteran had 
atherosclerotic heart disease or hypertensive vascular 
disease which may be presumedertensive c hypertensive 
cascular disease s not basis for a diagnosis of ficate. ng 
that tvn  to be related to service in former 
POWs under 38 C.F.R. § 3.309(c).  Accordingly, 
cardiopulmonary arrest cannot be presumed to be service-
connected.  30 U.S.C.A. § 1112(b) (West 2002); 38 C.F.R. 
§3.309 (2009).

In sum, the evidence of record does not indicate a link 
between service and cardiopulmonary arrest.  Accordingly 
service connection for cardiopulmonary arrest, as the cause 
of the Veteran's death, cannot be granted.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


